By the Court.
Davies, Oh. J.
It is not claimed that the duties theretofore incumbent on such officers have, been changed, but only that additional or new duties have been imposed. Neither is it claimed that the acts for which the constable has been made liable in the present case, by the judgment recovered against him, were done in pursuance of any authority conferred by the act of April 13, 1857.
It is quite clear that they were performed and discharged under and by virtue of the then existing provisions of law, and had no connection whatever with the act of April 13, 1857.
The precise point raised by the appeal has lately been under consideration by this court, and been decided.
In People v. Vilas, 36 N. Y. 459, we held precisely the opposite doctrine.
In that case, the defendants became the sureties, on January 15,1850, of one MahlonP. Jackson, as commissioner for loaning certain moneys of the United States for the county of St. Lawrence. On April 10, 1850, the legislature imposed new obligations on the principal in the discharge of the duties of his office, and it was insisted that the sureties were consequently discharged.
This court thought otherwise, and held that the sureties were not discharged.
That case is decisive of the one now under consideration ; and it is unnecessary to again discuss the question, or again refer to the authorities, which, we believe, fully sustain the result at which we then arrived.
The judgment appealed from must be reversed, and a new trial ordered, costs to abide the event.
A majority of the judges concurred.
Judgment reversed, and new trial ordered, with costs to abide the event.